Citation Nr: 0211594	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a rating decision dated October 28, 1971, was 
clearly and unmistakably erroneous by denying a rating in 
excess of 50 percent for schizophrenia, undifferentiated 
type, to include a total rating based on individual 
unemployability due to service-connected disability.

2.  Whether a rating decision dated February 9, 1973, or any 
subsequent rating decision thereafter through December 13, 
1994, was clearly and unmistakably erroneous by denying a 
rating in excess of 70 percent for schizophrenia, 
undifferentiated type, to include a total rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Regional Office (RO) that concluded that clear and 
unmistakable error (CUE) was not present in a rating decision 
dated in October 1971 and subsequent rating actions in 
assigning evaluations for the veteran's service-connected 
psychiatric disability.

In 1971, the veteran sought service connection for a stomach 
disorder.  The matter has yet to be adjudicated by the RO.  
It is referred for consideration. 

In October 1993, the veteran requested to appear at a hearing 
at the RO.  Such hearing was scheduled to be held in January 
1994.  By written correspondence dated in February 1994, the 
veteran canceled the hearing.  Thus, no action in this regard 
is warranted.

In June 1997, the veteran requested reconsideration of his 
case based on CUE in all of the rating decisions in his 
claims folder.  In October 1998, he also stated that the RO 
made CUE in the rating decisions of February 9, 1973, and 
April 2, 1980.  In the May 1999 statement of the case, the RO 
found that there was no CUE in the rating decision dated 
October 28, 1971, or in subsequent ratings, that the evidence 
considered was properly evaluated based on the evidence then 
of record; that the veteran was advised of the decisions; 
that no decision was appealed; and that each decision became 
final.  Given the veteran's contentions presented on appeal, 
the Board's decision below encompasses the rating decisions 
of October 1971 through December 1994.  The veteran has been 
adequately apprised of applicable law and regulations, as 
well as reasons and bases associated with his claims.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

By decision dated in April 2001, the Board, in pertinent 
part, concluded that CUE was not present in a rating decision 
dated October 28, 1971 that denied a rating in excess of 50 
percent for schizophrenia, undifferentiated type, or a 
February 9, 1973 rating decision, and subsequent rating 
decisions, that denied a rating in excess of 70 percent for 
schizophrenia, undifferentiated type.  The veteran appealed 
this determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated May 2, 2002, 
granted a Joint Motion for Partial Remand and to Stay 
Proceedings (Joint Motion).  In the Joint Motion, the Board 
was directed to have various documents in the record 
translated into English, provide adequate reasons and bases 
for its conclusions, and address whether there was CUE in the 
failure of the RO to consider a claim for a total rating 
based on individual unemployability due to service-connected 
disability.  In light of the Court Order, the Board finds 
that the issues are most appropriately characterized as 
stated on the cover page of this decision.


FINDINGS OF FACT

1.  By rating action dated October 28, 1971, the RO assigned 
a 50 percent evaluation for schizophrenia, undifferentiated 
type.

2.  This determination was consistent with the evidence of 
record, and a correct application of the law at that time.

3.  The veteran disagrees with the weighing and evaluation of 
the evidence of record considered in the October 28, 1971 
rating decision.

4.  There is no undebatable error of fact or law in the 
October 28, 1971 rating action that would change the outcome.

5.  In a February 9, 1973 rating action, the RO denied a 
rating in excess of 70 percent for schizophrenia.

6.  Subsequent rating decisions confirmed and continued the 
70 percent rating and rating actions in July 1974, April 1975 
and February 1992 denied a total rating based on individual 
unemployability due to service-connected disability.

7.  Those decisions were consistent with the evidence of 
record at the times of the rating decisions, and represented 
a correct application of the law as in effect at those times.

8.  The veteran disagrees with the weighing and evaluation of 
the evidence of record considered in the February 9, 1973 
rating decision, and subsequent rating actions.

9.  There is no undebatable error of fact or law in the 
February 1973 rating action or subsequent rating decisions 
that would change the outcome.


CONCLUSIONS OF LAW

1.  The veteran has not raised a legally sufficient claim of 
CUE in the October 28, 1971 rating decision.  38 C.F.R. 
§ 3.105; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The veteran has not raised a legally sufficient claim of 
CUE in the February 9, 1973 rating action or subsequent 
rating decisions through December 13, 1994.  38 C.F.R. 
§ 3.105; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records are silent for a psychiatric 
disorder.

In March 1971, the RO received the veteran's application for 
service connection for a nervous disorder, and a medical 
certificate dated in March 1971 showing that the veteran had 
received treatment for complaints including insomnia, loss of 
consciousness, and the inability to understand people, or 
communicate with friends.  The diagnoses included anxiety 
reaction (rule out schizophrenic reaction).

A Department of Veterans Affairs (VA) hospital summary report 
shows that the veteran was hospitalized for 201 days from 
April to October 1971 for strange behavior, restlessness, and 
insomnia.  Although the veteran was initially not thought to 
be as severely sick as he ultimately proved to be, after 
treatment he was given a regular discharge and referred to 
the mental health clinic and work therapy on an outpatient 
basis.  The diagnosis was schizophrenic reaction, 
undifferentiated type, chronic.  

In a rating action dated October 28, 1971, the RO granted 
service connection for schizophrenic reaction, 
undifferentiated type, and assigned a 50 percent rating, 
effective from March 11, 1971.  

A VA examination report dated in December 1971 reflects that 
the veteran complained of nervous problems and being excited.  
He had obtained temporary employment.  A notation reported 
that the veteran received treatment as an outpatient at that 
facility.  The diagnosis was schizophrenia, as recorded, 
receiving treatment at the facility.

In a July 7, 1972 rating decision, the RO confirmed and 
continued the 50 percent rating for schizophrenic reaction, 
undifferentiated type.  

The veteran was hospitalized at a VA medical facility for 46 
days from December 1972 to January 1973.  He reported he had 
stopped his medicine two months earlier, and that since then, 
he began to feel tense, irritable, and agitated, and had 
homicidal ideation, insomnia, nightmares, and auditory 
hallucinations.  He stated that while taking medications, he 
had felt good except for his inability to work.  He reported 
that he had worked in different jobs, but he had only lasted 
for one or one and a half weeks.  He thought people were 
plotting against him and that they would kill him, so he 
ultimately would quit.  On examination, the veteran was alert 
and oriented.  His affect was flat, but his thoughts were 
organized and goal directed.  While hospitalized, the veteran 
was treated with antipsychotic medication, and group 
occupational, and recreational therapy.  Initially, no 
improvement was detected, but after a couple of weeks his 
condition improved.  The continuation of the hospitalization 
was characterized by ups and downs, but the downs were less 
frequent and less acute.  The report noted that the veteran 
was severely handicapped for vocational and occupational 
rehabilitation.  The veteran received a regular discharge on 
medication and was referred to the mental hygiene clinic for 
follow-up treatment.  The diagnosis was schizophrenia, 
chronic undifferentiated type.

In the February 9, 1973, rating action, the RO found CUE in 
the rating decision of October 28, 1971, and amended the July 
7, 1972 rating decision.  The RO found that a 100 percent 
rating should have been assigned pursuant to the provisions 
of 38 C.F.R. § 4.29 (2001) for hospitalizations in 1971 and 
1972.  The rating for schizophrenia reaction, 
undifferentiated, type, was amended as follows:  50 percent 
from March 11, 1971; 100 percent from April 20, 1971 
(38 C.F.R. § 4.29); 50 percent from November 1, 1971; 100 
percent from December 3, 1972 (38 C.F.R. § 4.29); and 70 
percent from February 1, 1973.  

A summary report of VA hospitalization for 48 days from 
February 1973 to March 1973 documents the veteran's 
complaints of continued restlessness in spite of medication, 
having nightmares about vampires, and being persecuted.  On 
examination, the veteran was coherent, relevant, fully 
oriented, and without any gross thought disorder.  Ideas of 
reference, persecution, and aggression were detected, and the 
veteran admitted auditory hallucinations.  The veteran's 
affect corresponded with ideation, and he was talkative, 
tinged with sadness.  He also was ambivalent towards his 
family.  Although he was well oriented in all three spheres, 
his judgment was poor and he had no insight into his 
disorder.  While hospitalized, the veteran was coherent, and 
related well to others in the ward.  He felt lonely, 
isolated, and rejected.  The veteran stated that he could not 
hold a job for an extended period of time, but he attended 
group and occupational therapy.  At discharge on medication, 
the veteran was considered to have received the maximum 
benefit, and was referred to ambulatory treatment.  

By a rating decision dated April 17, 1973, the assigned 
rating for schizophrenia reaction, undifferentiated type, was 
revised to 100 percent from February 3, 1973 (38 C.F.R. 
§ 4.29); and 70 percent effective from April 1, 1973.  

The veteran was hospitalized at a VA medical facility for 87 
days from March to May 1974 for similar symptoms as those 
experienced in 1973.  On evaluation, the veteran was evasive 
and circumstantial.  His production of thought was logical, 
at times realistic, and centered on inner problems.  His 
content of thought included ideas of grandiosity, 
persecution, reference, and hopelessness.  He admitted to 
auditory hallucinations, ordering him to attack and destroy.  
His affect was blunted and mood denoted preoccupation.  The 
veteran was well oriented in the three spheres but his memory 
was patchy.  The diagnosis remained schizophrenia, chronic, 
undifferentiated type.  

In a July 5, 1974 rating decision, the 70 percent rating was 
confirmed and continued, except effective from March 5, 1974, 
through May 31, 1974, where the rating was increased to 100 
percent pursuant to 38 C.F.R. § 4.29.  Entitlement to a total 
rating for compensation purposes based on individual 
unemployability was denied.

The veteran was hospitalized at a VA medical facility for 30 
days from February to March 1975 when his complaints 
including that he was depressed.  The hospital summary noted 
no thought disorder, and during his admission, the veteran 
was tranquil, cooperative, and coherent.  He received regular 
discharge on medication.  

In March 1975, M.J.C.V., M.D., wrote that he had treated the 
veteran for the past year, with medication and twice a month 
individual therapy, for chronic schizophrenia.  It was 
reported that the veteran's chronic schizophrenia was 
productive of nervousness, insomnia, dreams and nightmares, 
ideas of persecution, visual and auditory hallucinations, 
depression, and suicidal ideation.  The veteran reportedly 
had difficulty relating to people and being in crowds.  He 
also reportedly had difficulty maintaining relationships, to 
include familial relationships.  The physician stated because 
of the veteran's poor nervous disorder, work and study were 
not recommended.  

In an April 29, 1975 rating decision, entitlement to a total 
rating for compensation purposes based on individual 
unemployability remained denied, and, except for the 100 
percent rating assigned from February 21, 1975, to March 31, 
1975 pursuant to 38 C.F.R. § 4.29, the 70 percent rating 
remained in effect.  The veteran's 70 percent rating was also 
continued in a June 26, 1975 rating decision, except for a 
temporary total rating pursuant to 38 C.F.R. § 4.29 for a VA 
hospitalization period from April to May 1975, where the 
diagnosis remained schizophrenia, undifferentiated type.  

From November to December 1976, for twenty days, and again in 
December 1976, for eleven days, the veteran was hospitalized 
by the VA on two separate occasions.  On the November 1976 
admission, the veteran reported poor interpersonal relations 
with his mother, irritability, and ideas of persecution and 
of reference.  He was treated with medication and 
psychotherapy.  His condition improved some.  The diagnosis 
on discharge was schizophrenia, paranoid type with depressive 
features.  The veteran had the same complaints and diagnosis 
noted in the report of hospitalization in December 1976.  

A February 3, 1977 rating decision confirmed and continued 
the assigned 70 percent evaluation.  

The 1977 VA psychiatric examination report shows that the 
veteran received Social Security disability benefits, that he 
lived with his mother, and that he did not take medication.  
On examination, the examiner described the veteran as very 
quiet, serene, almost motionless, apathetic and emotionally 
blunted, a little communicative, unspontaneous though 
relevant, and coherent and fairly logical.  The veteran 
complained of difficulty sleeping and poor socialization with 
neighbors.  He reportedly had enemies that he could not 
identify and thought that people looked at him with signs of 
hostility.  He reported he became irritable and violently 
excited when he felt that his sibling was antagonizing him.  
He indicated that he entertained homicidal thoughts and felt 
unhappy due to difficulty with concentrating.  The veteran 
noted he enjoyed walking about town and visiting solitary 
places in rural communities.  The diagnosis was schizophrenic 
reaction, undifferentiated type, moderately severe to severe.  

In an April 4, 1977 rating decision, the 70 percent 
evaluation was confirmed and continued.  

In August 1978, the veteran was hospitalized on two separate 
occasions for two and three days, respectively.  On the first 
occasion, he was admitted for depression, crying spells, 
aggressive behavior, insomnia, and poor interpersonal 
relations at home.  On admission, the veteran was markedly 
depressed, and lonely due to marital separation.  He was well 
oriented, his memory was preserved, and he was logical, 
coherent, and relevant.  Insight and judgment were poor.  The 
diagnosis was paranoid-type schizophrenia with depressive 
features.  On the second admission, the veteran complained of 
difficulty sleeping, anxiety, restlessness, aggressiveness, 
and suicidal ideas.  An examination revealed that the 
veteran's production of thought was logical and content of 
thought included referential delusions.  Evidence of 
hallucinatory phenomena was not present, his sensorium was 
clear, and he was oriented times three.  However, his affect 
was inadequate, attention and concentration were poor, memory 
was grossly impaired, and judgment and insight were poor.  On 
discharge, he was oriented, coherent, and relevant.  The 
diagnosis was schizophrenia, undifferentiated type.  

In an October 11, 1978 rating decision, the RO confirmed and 
continued the 70 percent rating.  

On VA psychiatric examination in February 1979, the veteran 
stated that he did not work, and recalled being hospitalized 
on prior occasions because of violent behavior with suicidal 
intentions.  The examiner observed that the veteran was 
restless, and impatient to be seen and to get attention.  The 
veteran also reported that he had difficulty retaining what 
he read, that his wife had left him, and that others were 
against him.  On examination, the veteran spoke in a low 
pitched, monotonous voice, relevantly and coherently.  His 
mood was morose and his affect was blunted.  Vegetative signs 
of anxiety were moderately severe.  Production of thought was 
normal in rate, and his thinking was logical, with good 
capacity for abstractions, although circumstantial, 
tangential, and blocked.  The content of his thought revealed 
strong ambivalence in regard to his environment.  He 
expressed ideas of depersonalization and of unreality.  He 
felt influenced by hostile forces on the outside, 
exteriorizing, and projecting his inner feelings.  He also 
felt rejected and discriminated against.  The veteran 
harbored suicidal and homicidal ideas and acted out in a 
violent way.  He expressed referential ideas and delusions of 
persecution, and occasionally heard voices calling him.  His 
sensorium was intact.  His concentration ability was 
diminished, his insight was lacking, and his judgment was 
impaired.  The diagnosis was moderately severe schizophrenia, 
undifferentiated type, with mainly paranoid and depressive 
features.  

In an August 8, 1979 rating decision, the RO confirmed the 
assigned 70 percent rating.  

In February 1980, a fee basis physician wrote that he had 
treated the veteran since 1978.  The veteran's subjective 
complaints included sadness, ill humor, insomnia, nightmares, 
forgetfulness, and difficulty with concentrating, and 
tolerating noises or being aggressive in a group.  He heard 
voices calling him and ordering him to do bad things and 
thought that his neighbors talked about him and laughed at 
him.  An examination revealed that the veteran was oriented 
in person, and place, and partially oriented in time.  His 
stream of thought was coherent and relevant, and his 
production of thought was logical and realistic.  His content 
of thought included ideas of reference, persecutory 
delusions, feelings of hopelessness and worthlessness, low 
frustration tolerance, very poor control of his aggressive 
and destructive impulses, suicidal and homicidal ideation, 
and auditory hallucinations.  His mood was depressed, affect 
was blunted, memory was poor for all events, and insight and 
judgment were poor.  The diagnosis was schizophrenia 
undifferentiated type.  The psychiatrist stated that the 
veteran was not able to engage in productive activities.  His 
mental capacity did not tolerate work pressure.  

An April 2, 1980 rating decision, confirmed and continued the 
70 percent evaluation and found that although the employment 
statement was considered, the evidence failed to show that 
the veteran was unable to secure gainful employment.  

In October 1991, a fee basis physician recorded the veteran's 
subjective complaints that were similar to those previously 
recorded in February 1980, except for poor relations with his 
mother.  Mental status examination revealed that the 
veteran's facial expression during the interview was of 
sadness and suspiciousness.  He was anxious, tense, and 
apprehensive.  He was oriented in person, place, and 
partially oriented in time.  His content of thought showed 
low self esteem, ideas of reference, persecutory delusions, 
feelings of hopelessness and worthlessness, low frustration 
tolerance, very poor control of his aggressive and 
destructive impulses, suicidal and homicidal ideation, 
auditory hallucinations, multiple somatizations, and 
ambivalence toward his mother.  His capacity for 
comprehension, calculation, and learning was poor.  His mood 
was depressed, affect blunted, memory was poor for all 
events, insight was poor, and judgment was poor.  The 
diagnosis was schizophrenia, undifferentiated type, chronic.  
The psychiatrist wrote that the veteran's disorder, in spite 
of 131/2 years of psychiatric treatment, had become chronic and 
permanent.  It was opined the veteran was totally and 
permanently disabled.  

In a Statement in Support of Claim dated in November 1991, 
the veteran referred to the above medical statement and 
requested that, based on it, the RO re-evaluate his case, and 
"consider for unemployability."  

On VA examination in January 1992, the examiner noted that 
the veteran was angry and poorly cooperative throughout the 
entire interview.  The veteran reported he did not take 
medication due to gastrointestinal upset.  Mental status 
examination revealed that the veteran was quite sullen and 
withdrawn.  He was annoyed with questioning, became guarded 
and poorly cooperative.  His answers were not greatly 
elaborated but they were relevant and coherent.  The content 
dealt mostly with these isolation tendencies; there was 
apparently a great deal of avoidance of other people.  He was 
referential when he spoke about others and very projective.  
He was not considered overtly delusional, did not mention 
hallucinatory experiences, and was not actively hallucinating 
during the course of the interview.  There were chronic 
feelings of emptiness, depression, poor self-esteem, 
helplessness, hopelessness and suicidal ruminations, although 
there were no active suicidal plans.  The veteran was 
irritable, ill humored, and noted to be reportedly aggressive 
when he felt pressured.  His frustration tolerance was 
described as definitely very poor.  His affect was blunted, 
and his mood was sullen and depressed.  He was oriented to 
person, place, and time.  His memory was grossly preserved, 
and his judgment and insight were very poor.  The diagnosis 
was schizophrenic disorder, residual type, with very strong 
and persistent depressive features, with a poor level of 
functioning.  

In a February 19, 1992 rating decision, the RO denied 
entitlement to an increased rating in excess of 70 percent 
and entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.  Notice of that determination was mailed the same 
month.  The veteran did not file a timely notice of 
disagreement.  

An application for increased compensation based on individual 
unemployability was received in March 1993.  In a January 
1994 statement, the veteran's fee basis physician essentially 
reiterated the veteran's subjective complaints and mental 
status examination results that were recorded in October 
1991.  He again noted that the veteran's emotional condition, 
despite almost sixteen years of psychiatric treatment, had 
become chronic and permanent, and that he was totally and 
permanently disabled.  

A February 1994 VA examination report reflects that the 
veteran stated that he was not feeling well.  He felt lost 
and disoriented, and he was tired of himself, his behavior, 
and life.  He spent most of the day at home, out of fear of 
being on the streets.  He denied using drugs or alcohol.  He 
complained of irritability, a bad temper, poor memory, and 
loss of concentration.  He added that he was unable to work.  
Objective findings revealed that the veteran was alert and 
oriented x 3.  His mood was very depressed and hostile.  His 
affect was flat, and he exhibited odd behavior.  His 
attention was good, concentration was fair, and speech was 
clear and coherent.  He was not hallucinating and did not 
have suicidal or homicidal thought.  His judgment was poor 
although he had good impulse control.  The diagnosis was 
schizophrenia, chronic, undifferentiated type, severe.  The 
Global Assessment of Functioning Scale (GAF) score was 40.

In a December 13, 1994 rating decision, the RO confirmed and 
continued the assigned 70 percent rating and granted 
entitlement to a total rating for compensation purposes based 
on individual unemployability, effective March 9, 1993.  This 
determination was predicated on the provisions of 38 C.F.R. 
§ 4.16(c) (1993).

By a written statement received in July 1997, the veteran 
sought entitlement to an increased rating for schizophrenia.

In a statement received in July 1997, but dated in May 1997, 
a fee basis physician opined that the veteran's symptoms of 
schizophrenia had worsened since service discharge, based on 
review of the record.  It was noted there had never been 
substantial remission of the symptoms.

On VA examination in January 1998, the veteran reported that 
he had been unemployed since service, and that he lived with 
his wife.  His subjective complaints included the inability 
to sleep at night despite the use of medication.  No other 
complaints were noted.  On objective evaluation the veteran 
was clean and neatly dressed.  He also was alert and oriented 
times three, and his speech was clear and coherent.  His mood 
was somewhat depressed, tense and guarded.  His affect was 
blunted, attention was good, and his concentration was clear.  
His memory was fair.  The veteran was not hallucinating, 
suicidal or homicidal, and he exhibited good impulse control.  
The diagnosis was schizophrenia, chronic undifferentiated 
type and the GAF score was 55.  

Regarding the veteran's Social Security Administration (SSA) 
reports, a March 1998 Report of Contact shows that the 
veteran acknowledged that he had no additional evidence to 
submit, and that his Social Security disability benefits were 
approved without medical evidence.  Nonetheless, in May 1998, 
the RO received SSA reports which consist of medical evidence 
and reports dated from 1971 to 1982. 

In August 2002, a translation of several letters that had 
been associated with the claims folder in March 1975 was 
provided by an attorney from the office of the veteran's 
representative.  In a statement dated in January 1975, P.R.L. 
related that the veteran had worked in his business for eight 
weeks, but had to give up the job due to health reasons.  It 
was indicated that the veteran was obviously extremely 
nervous and that this did not permit him to carry out his 
regular duties.  A similar statement dated in January 1975 
was received from M.C.  He noted that the veteran had worked 
in his business for four weeks when he had to leave the job 
for health reasons.  

Analysis 

The relevant schedular criteria with respect to psychiatric 
disorders have changed twice.  The first change was effective 
on February 3, 1988 and the second change was effective on 
November 7, 1996.

On February 3, 1988, the VA Schedule for Rating Disabilities 
was amended with respect to certain psychiatric disorders, 
including psychoneurosis.  53 Fed. Reg. 22 (January 4, 1988).  
Before that date, the VA Schedule for Rating Disabilities 
called for the following rating levels with respect to 
psychoneurotic disorders:


General Rating Formula for Psychoneurotic Disorders:                  
        The attitudes of all contacts except the most 
intimate are     		100%   
         so adversely affected as to result in virtual 
isolation             
         in the community.  Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably              
         unable to obtain or retain employment.                              
        
        Ability to establish and maintain effective or 
favorable       		70%   
         relationships with people is seriously impaired. The                
         psychoneurotic symptoms are of such severity and                 
         persistence that there is pronounced impairment in 
the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable         		50%   
         relationships with people is substantially impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in severe industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9405 (1987) .

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community.  Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9405 (1995).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (2001).  

The purpose of the 1988 change in the VA Schedule for Rating 
Disabilities was to provide consistency in describing social 
and industrial impairment in each of the categories of mental 
disabilities.  VAOPGCPREC 7-89.  The effect of the change was 
that the new rating criteria were more favorable to veterans.  
See Clark v. Derwinski, 2 Vet. App. 166, 169 (1992):  " . . . 
the new rating criteria are most favorable to appellant."  

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
38 C.F.R. § 4.130, Diagnostic Code 9433.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court stated: "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we hold will apply . . . ."  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2001).

The veteran asserts that the RO committed CUE in its failure 
to assign a rating in excess of 50 percent for schizophrenia 
in the October 1971 rating action and in failing to assign an 
evaluation in excess of 70 percent for schizophrenia in the 
February 1973 rating decision and all subsequent rating 
decisions.  In addition, in light of the Joint Motion, the 
Board will also consider whether the failure to assign a 
total rating based on individual unemployability due to 
service-connected disability was due to CUE.  

In order to find that a rating action was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time the ratings were assigned and 
or confirmed and continued was such that the only possible 
conclusion was that a higher rating, to include a total 
rating based on individual unemployability due to service-
connected disability, was warranted.  CUE requires that 
error, otherwise prejudicial, must appear undebatably.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion 
cannot be made in this case.

In Graves v. Brown, 6 Vet. App. 166 (1994), the Court 
described the high burden of proof required for a showing of 
clear and unmistakable error by reiterating the definition it 
has provided for clear and unmistakable error in relevant 
case law:

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. § 
3.105(d), there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310,  
313 (1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
regulatory provisions extant at the time 
were incorrectly applied.  Id. at 313.  
With regard to challenges to prior 
decisions by a claimant under 38 C.F.R. § 
3.105(a), the Court held in Russell that 
a "clear and unmistakable error" must be 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made.  Id.  
"It must always be remembered that [clear 
and unmistakable error] is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  
Errors that are "clear and unmistakable" 
are undebatable; that is, reasonable 
minds could only conclude that the 
original decision was fatally flawed at 
the time it was made.  Id.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the 
time of the prior decision of the agency 
of original jurisdiction or BVA, and 
subsequently developed evidence is not 
applicable.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

With respect to the allegation that the failure to consider a 
claim for a total rating based on individual unemployability 
due to service-connected disability was CUE, the Board points 
out that, in fact, the RO did on a number of occasions.  Such 
a claim was denied by the RO in rating decisions dated in 
July 1974, April 1975 and February 1992.  The veteran did not 
appeal any of these determinations.  Thus, contrary to the 
suggestion in the Joint Motion, the RO considered the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability on 
several occasions.  The fact that the claims were denied, 
does not establish that the rating actions contained CUE.  
The adjudication of the claim is a question of rating 
judgment which is not subject of CUE.  

In this case, the rating determinations show that the RO 
reviewed the medical evidence of record and applied 
applicable law and regulations from 1971 through 1994.  
Regarding the veteran's assertions that VA hospitalization 
reports as well as a medical opinion submitted in February 
1980 established that he was unemployable due to 
schizophrenia, the Board notes in 1971 there was no evidence 
of record indicating that his disability was productive of 
severe or complete social and industrial adaptability.  The 
medical reports show manifestations of the disability, but 
they also show that on discharge he was referred to work 
therapy on an outpatient basis.  Although medical records 
from 1972 through 1979 note difficulty with employment, the 
medical reports also show that the veteran continued to 
attend occupational therapy and that his schizophrenia was no 
more than moderately severe to severe.  Indeed, in February 
1980, the veteran's fee basis physician found that the 
veteran was unable to engage in productive activities and 
that his mental capacity did not tolerate work pressure, but 
in that same report, objective findings showed that the 
veteran was oriented in person, place, and partially in time; 
that his stream of thought was coherent and relevant; and 
that his production of thought was logical and realistic.  
The Board points out that this opinion was specifically 
considered in the April 1980 rating action that denied a 
total rating based on individual unemployability due to 
service-connected disability.  

Also in October 1991, the physician opined that the veteran 
was totally and permanently disabled, but on VA examination 
in January 1992, the veteran remained oriented times three, 
and he was not overtly delusional or hallucinatory.  His 
answers were relevant and coherent.  In February 1994 
findings were essentially similar.  Definitive evidence of 
active psychotic manifestations of such extent, severity, 
depth, persistence, and bizarreness productive of complete 
industrial impairment was not shown.  Thus, given the 
positive and negative evidence of record, it is impossible 
for the veteran to succeed in showing that the RO 
determinations from 1971 through 1994 would have been 
manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  Because it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  See Crippen v. Brown, 9 
Vet. App. 412, 418 (1996); Eddy v. Brown, 9 Vet. App. 52, 57 
(1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc); 64 Fed. 
Reg. 2135-36 (1999); see generally 38 C.F.R §§ 20.1400-
20.1410 (2000).  The veteran's claim is no more than a 
request for a reweighing of the evidence, which is 
impermissible for a clear and unmistakable error claim.  

The very nature of the veteran's allegations, i.e., that a 
higher rating should have been assigned, to include on the 
basis of a total rating based on individual unemployability 
due to service-connected disability, does not form the basis 
of CUE.  A mere disagreement with how the RO evaluated the 
facts before it does not constitute an allegation that is 
adequate to raise a CUE claim.  Luallen v. Brown,  8 Vet. 
App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  In 
essence, the veteran's argument regarding the proper 
evaluation to be assigned essentially boils down to a 
reweighing of the evidence.  

In Luallen, 8 Vet. App. at 96, the Court further noted that 
"the determinative issue was not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim."  In this case, the veteran has not 
provided "persuasive reasons . . .as to why the result would 
have been manifestly different but for the alleged error.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  

Finally, the Board notes that while it has considered the 
possible application of the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001) (VCAA), and the 
regulations promulgated with respect thereto (66 Fed. Reg.  
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)), the case of Livesay v. 
Principi, 15 Vet. App. 165 (2001) held that the VCAA did not 
apply to motions for CUE.  As the  regulations do not provide 
any rights other than those provided by the Act itself, the 
Board finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to implement the VCAA. 



ORDER

Since the veteran has not properly raised the issue of CUE in 
the October 28, 1971 rating decision in denying a rating in 
excess of 50 percent for schizophrenia, undifferentiated 
type, to include a total rating based on individual 
unemployability due to service-connected disability, the 
appeal is denied.

Since the veteran has not properly raised the issue of CUE in 
the February 9, 1973 rating decision, or subsequent rating 
decisions through December 13, 1994, in denying a rating in 
excess of 70 percent for schizophrenia, undifferentiated 
type, to include a total rating based on individual 
unemployability due to service-connected disability, the 
appeal is denied.  



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

